                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            WACO DIVISION

NCS MULTISTAGE INC.              §
NCS MULTISTAGE, LLC,             §
                                 §   CIVIL ACTION NO. 6:20-cv-00622-ADA
  Plaintiffs,                    §
                vs.              §
                                 §
TCO AS,                          §
                                 §
  Defendant.                     §


                          PLAINTIFFS’ REPLY IN
           SUPPORT OF ITS OPENING CLAIM CONSTRUCTION BRIEF
                                             TABLE OF CONTENTS
                                                                                                                                 Page
A.   The Person Of Skill in the Art....................................................................................... 1
B.   “sealed chamber” (claims 8, 14, 22, 36, 40, 42, 46, and 50)............................................ 1
C.   “within the upper and lower ends” (claims 1, 8, 14-15, 22-25, 27-29, 36-43, 46,
     50-53, and 55-57)......................................................................................................... 2
D.   Preamble: “A float tool configured for use in positioning a casing string in a
     wellbore…the casing string having an internal diameter” (claims 1, 28, 30, and
     31)............................................................................................................................... 4
E.   Method Claims 22 and 50 are Not Mixed Method-Apparatus Claims ............................. 6
F.   “rupture burst pressure” (claims 1, 8, 14-15, 22-25, 27-29, 36-43, 46, 50-53, and
     55-57).......................................................................................................................... 7
G.   “region of the tubular member where the rupture disc is attached…is parallel to
     the internal diameter of the casing string” (claims 1, 22, 28, and 50) .............................. 8
H.   “rupturing force” (claims 14-15, 22-25, 27, 29, and 56) ................................................. 9
I.   “the rupture disc is…configured to rupture when exposed to a rupturing force
     greater than the rupture burst pressure” (claims 1, 22, 29, and 56).................................. 9
J.   “specific gravity of the well fluid” (claims 24 and 52) ................................................. 10




                                                                i
                                           TABLE OF AUTHORITIES

                                                                                                                     Page(s)

Cases

Animal Care Sys., Inc. v. Hydropac/Lab Prod., Inc.,
    No. 13-CV-00143-MSK-BNB, 2015 WL 535566 (D. Colo. Feb. 9, 2015)........................... 7

Catalina Mktg. Int’l v. Coolsavings.com, Inc.,
   289 F.3d 801 (Fed. Cir. 2002) ............................................................................................ 4

Dynacore Holdings Corp. v. U.S. Philips Corp.,
   363 F.3d 1263 (Fed. Cir. 2004) .......................................................................................... 6

i4i Ltd. P’ship v. Microsoft Corp.,
    598 F.3d 831 (Fed. Cir. 2010) ............................................................................................ 7

IPXL Holdings, L.L.C. v. Amazon.com, Inc.,
   430 F.3d 1377 (Fed. Cir. 2005) .......................................................................................... 6

Microprocessor Enhancement Corp. v. Texas Instruments, Inc.,
   520 F.3d 1367 (Fed. Cir. 2008) .......................................................................................... 6

O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co.,
   521 F.3d 1351 (Fed. Cir. 2008) .......................................................................................2, 3

Phillips v. AWH Corp.,
   415 F.3d 1303 (Fed. Cir. 2005) .......................................................................................1, 2

Shoes by Firebug LLC v. Stride Rite Children’s Grp.,
   962 F.3d 1362 (Fed. Cir. 2020) .......................................................................................4, 5




                                                               ii
         TCO proposes odd constructions for terms not actually in dispute, constructions that are

inconsistent with the specification and designed to exclude embodiments, and constructions the

Court already rejected in the Nine litigation. NCS respectfully requests the Court deny TCO’s

proposed constructions.

A.       The Person Of Skill in the Art

         TCO’s expert opines that a POSA has a bachelor’s degree, master’s degree, and/or Ph.D.

in mechanical or petroleum engineering. Dkt. 69-17 ¶ 34. NCS’s expert, Dr. Rodgers, strongly

disagrees that such a person would qualify as a POSA because they would have no industry

exposure, would not recognize oil- and gas-industry terms (e.g., “casing ID,” “floating casing”),

and would be unfamiliar with downhole tools (e.g., rupture discs, their design and implementation

in wellbores). See Rodgers Suppl. Decl. ¶ 2 (attached hereto as Exhibit A) 1; Dkt. 67-3 ¶ 15.

B.       “sealed chamber” (claims 8, 14, 22, 36, 40, 42, 46, and 50)

    NCS’s Proposed Construction                   TCO’s Proposed Construction
    Plain and ordinary meaning                    Substantially fluid-tight chamber where the
                                                  rupture disc forms an upper seal of the
                                                  chamber, a float device forms a lower seal of
                                                  the chamber, and a casing string there between.

         TCO does not deny it is asking the Court to narrow the term “sealed chamber” to specific

components described in a specification embodiment. That, alone, makes TCO’s proposed

construction improper. See Phillips v. AWH Corp., 415 F.3d 1303, 1323 (Fed. Cir. 2005).

         TCO’s basis for the narrow construction is that the term “sealed” chamber does not have a

plain and ordinary meaning, but it cites no intrinsic or extrinsic evidence to support that statement.

Dkt. 69 at 7. On the other hand, citing to both the patent specification and an expert declaration,

NCS showed that the term “sealed chamber” is not ambiguous and has clear meaning to a POSA.


1Dr. Rodgers’ supplemental declaration incorporates by reference his declaration submitted in the
Nine litigation (Nine Dkt. 41-1).


                                                  1
Dkt. 67 at 7–8. TCO is also wrong that a POSA cannot explain the plain meaning of a term to a

jury. Plain and ordinary meaning is not a term’s meaning to a lay person; rather it is a term’s

meaning to a POSA in view of the patent specification. O2 Micro Int’l Ltd. v. Beyond Innovation

Tech. Co., 521 F.3d 1351, 1360 (Fed. Cir. 2008). A POSA must explain that meaning to the jury;

if they could not, then every technical term in a claim would have to be construed.

       TCO also argues that “NCS chose to be its own lexicographer” as to “sealed chamber,” but

does not explain under claim-construction law how the patentee clearly set forth a definition of

this term inconsistent with the plain meaning, or otherwise clearly disavowed claim scope. Dkt.

69 at 8; Phillips, 415 F.3d at 1316. All TCO points to is a description of a “sealed chamber” in

the patent specification. Dkt. 69 at 8. That is insufficient evidence that the patentee acted as its

own lexicographer as to that term. Put simply, TCO is improperly trying to limit “sealed chamber”

to a disclosed embodiment.

       Finally, TCO does not dispute or address that its construction attempts to narrow “sealed”

chamber to embodiments described in later dependent claims, violating basic claim differentiation

principals. For these foregoing reasons, the Court should reject TCO’s proposed construction.

C.     “within the upper and lower ends” (claims 1, 8, 14-15, 22-25, 27-29, 36-43, 46, 50-53,
       and 55-57)

 NCS’s Proposed Construction                          TCO’s Proposed Construction
 Plain and ordinary meaning                           Inside of the upper and lower ends

       TCO alleges that this term has no plain and ordinary meaning but, again, fails to point to

any evidence of that in the intrinsic and extrinsic record, or even explain why the term is confusing.

Dkt. 69 at 9. For those reasons alone, the Court should reject TCO’s proposed construction.

       TCO also argues applying plain and ordinary meaning leaves the term’s scope unanswered,

id., but does not explain how the scope of this term is in dispute between the parties—the only



                                                  2
basis for which a term requires construction. O2 Micro, 521 F.3d at 1360. As NCS’s opening

brief explained, no actual dispute as to the term’s scope exists. Dkt. 67 at 9–11. TCO, without

any actual support, tries to replace “within” (a common word used in the specification) with

“inside” (which is not in the specification and arguably excludes embodiments). Id. at 10–11.

Indeed, the specification support upon which TCO relies in its brief uses the word “within.” Dkt.

69 at 9. There is no reason for this replacement.

       TCO turns to extrinsic evidence, arguing that a dictionary’s definition of “within” supports

its proposed construction. Dkt. 69 at 9–10. Conversely, NCS’s plain-meaning proposal is based

on the intrinsic record, where the specification describes the rupture disc being initially held

“within the upper and lower ends” of a tubular member. Dkt. 67 at 9–10.

       TCO further argues that NCS is attempting to re-write the term “within” to mean

“between,” and that those two terms are in the claim and thus are presumed to have different

meanings. Dkt. 69 at 10. NCS has proposed no such construction and, instead, contends that the

term “within” has a plain and ordinary meaning needing no construction. Dkt. 67 at 11.

       TCO also argues that NCS’s plain-and-ordinary-meaning position is inconsistent with the

“evolution of the claim language” during prosecution. Dkt. 69 at 10. TCO just references a claim

amendment during prosecution, id., and points to nothing in the prosecution history to suggest the

patentee intended the term “within” to mean anything other than its plain and ordinary meaning.

       Finally, TCO ignores NCS’s argument that TCO’s proposed construction is unnecessary,

confusing, and arguably excludes embodiments by suggesting the rupture disc be simultaneously

located inside both of the upper and lower ends of the tubular. Dkt. 67 at 10–11.




                                                3
D.     Preamble: “A float tool configured for use in positioning a casing string in a
       wellbore…the casing string having an internal diameter” (claims 1, 28, 30, and 31)

 NCS’s Proposed Construction                          TCO’s Proposed Construction
 No construction necessary, as the preamble is        The preamble is limiting because when read
 not limiting                                         in the context of the entire claim, the
                                                      preamble either recites limitations of the
                                                      claim, or, is necessary to give life, meaning,
                                                      and vitality to the claim limitations.

       TCO does not contest that the bodies of independent claims 1 and 28 recite a structurally

complete rupture disc assembly but, instead, argues that the preamble must be limiting because the

claim’s body references the “casing string” described therein. Dkt. 69 at 11–12. TCO’s own case

law confirms that the claim’s body referring to the preamble’s “casing string” does not

automatically make the preamble limiting. Shoes by Firebug LLC v. Stride Rite Children’s Grp.,

962 F.3d 1362, 1367 (Fed. Cir. 2020) (holding “antecedent basis alone is not determinative of

whether a preamble is limiting” and finding preamble does not limit the claim where it merely

cites an intended purpose and the claim’s body “recites a structurally complete invention”). The

ultimate question is whether the preamble “recites essential structure” or “is necessary to give life,

meaning, and vitality to the claim.” Catalina Mktg. Int’l v. Coolsavings.com, Inc., 289 F.3d 801,

808 (Fed. Cir. 2002) (internal quotation omitted). That is not the case here. In claims 1 and 28,

the claimed apparatus is a rupture disc assembly. Dkt. 67 at 12. The preamble merely describes

an intended purpose of the rupture disc assembly, e.g., it is “configured for use in positioning a

casing string.” Id. TCO does not dispute that.

       Nevertheless, TCO argues that the preamble must be limiting because the claim’s body

compares the orientation of the rupture disc assembly’s inner walls to the casing string’s internal

diameter. See Dkt. 69 at 11–12. The casing string is simply a reference point to describe the

geometry of the rupture disc assembly’s internal structure, but it is not a rupture disc assembly



                                                  4
component. A POSA does not need to look to the preamble to understand this limitation because

a POSA understands that a casing string is a pipe with an internal diameter, and that when the

claimed rupture disc assembly is threaded to casing, their inner surfaces are parallel. The rupture

disc’s components are described in the claim’s body.

       Shoes by Firebug, as cited by TCO, is easily distinguishable. There, the claim preamble

of one challenged patent recited “[a]n internally illuminated textile footwear,” and the claim body

recited an “illumination system being housed within the footwear.” 962 F.3d at 1365 (emphasis

added). That lawsuit’s issue was whether the claim was limited to textile footwear or footwear in

general. Because the claim relied on “footwear” in the preamble for antecedent basis and that

footwear was a specific type described in the preamble, the Federal Circuit found the claim limited

to “textile” footwear. Id. at 1368. In other words, the claim was directed to the footwear which

the preamble described as a particular footwear, i.e., textile footwear. That is not the issue here.

       Here, the claim is directed to a rupture disc assembly, but the preamble does not describe

a particular type of rupture disc assembly. Dkt. 67 at 12. Further, the claim does not describe a

rupture disc assembly and casing string. See id. The “casing string” is not a structural limitation

in the claim’s body. The reference to the “casing string” in the body is a reference point to describe

the geometry of the rupture disc assembly’s internal structure, not a rupture disc assembly element.

       Finally, TCO argues that the preamble is limiting because NCS purportedly relied on the

“casing string” structure in the preamble to obtain an allowance. Dkt. 69 at 11–12. That is untrue.

The Examiner allowed the claims because the prior art did not disclose a rupture disc attached to

parallel walls inside the rupture disc assembly. For the foregoing reasons, TCO’s attempt to limit

the claims to the preamble should be rejected.




                                                  5
E.     Method Claims 22 and 50 are Not Mixed Method-Apparatus Claims

       TCO does not dispute the law that a claim is not indefinite as a mixed method-apparatus

claim unless “it is unclear whether infringement . . . occurs when one creates a system that allows

the user to [practice the claimed method step], or whether infringement occurs when the user

actually [practices the claimed method step].” IPXL Holdings, L.L.C. v. Amazon.com, Inc., 430

F.3d 1377, 1384 (Fed. Cir. 2005); see also Dkt. 69 at 12. Instead, TCO argues that NCS misapplies

Microprocessor Enhancement Corp. v. Texas Instruments, Inc., 520 F.3d 1367 (Fed. Cir. 2008),

because that case had a method claim with a different format. Dkt. 69 at 13.

       TCO is right that the Microprocessor claim format was different, but that fact supports

NCS, not TCO. There, the Federal Circuit considered a poorly drafted method claim that included

a preamble within a preamble structure, but, notwithstanding the confusing language, it found the

claim to be a valid method claim because it was clear when one infringed. 520 F.3d at 1374–75.

Here, NCS’s method-claim formats are not confusing. They recite a method of running casing and

floating casing using a novel rupture disc assembly. See Dkt. 67 at 13. This is an accepted and

common format. It is also clear when one infringes these claims. Direct infringement occurs when

a user runs casing string in a well, the casing string having a sealed chamber created by the recited

rupture disc assembly, and floats the casing string in the wellbore fluid. Id. at 14.

       TCO does not dispute any of that. Rather, it argues the claims are ambiguous because TCO

would not know if it were liable for contributory infringement at the time that it manufactured the

rupture disc assembly, or at the time that its customer used that assembly while running and

floating casing string. Dkt. 67 at 13–14. There is no ambiguity. Contributory infringement occurs

only at the time when there is direct infringement of the claim. See Dynacore Holdings Corp. v.

U.S. Philips Corp., 363 F.3d 1263, 1272 (Fed. Cir. 2004) (emphasis added) (“[C]ontributory

infringement[ ] can only arise in the presence of direct infringement, though the direct infringer is

                                                 6
typically someone other than the defendant.”). Direct infringement of these claims occurs when

TCO’s customers use the accused assembly sold by TCO to run and float casing string. At that

moment, TCO would be liable for contributory infringement. 2

         Finally, TCO spends over five pages of its brief arguing NCS achieved allowance of the

method claims by arguing that the recited rupture disc assembly is novel over the prior art. Dkt.

69 at 14–19. TCO argues that NCS thus intended to procure a mixed method-apparatus claim. Id.

at 19. That argument is ridiculous. A method of using a novel apparatus is a common, accepted,

and proper claim format. Animal Care Sys., Inc. v. Hydropac/Lab Prod., Inc., No. 13-CV-00143-

MSK-BNB, 2015 WL 535566, at *11 (D. Colo. Feb. 9, 2015) (“Claim 17 refers only to the method

by which such an apparatus is used and thus, does not constitute an impermissibly ‘mixed’

claim.”). And one way to distinguish that method from the prior art is by showing the prior art

methods did not use the novel apparatus. Further, NCS’s purported intent is a fiction and irrelevant

to the claim’s actual scope. Of course, TCO cites no law to support its position that NCS’s

prosecution arguments or purported intent somehow morph a straightforward method claim into a

mixed method-apparatus claim. Again, the only relevant legal issue is whether an accused

infringer can determine when it infringes the claim, and that is easily recognizable here.

F.       “rupture burst pressure” (claims 1, 8, 14-15, 22-25, 27-29, 36-43, 46, 50-53, and 55-
         57)

    NCS’s Proposed Construction               TCO’s Proposed Construction
    No construction.                          a hydraulic pressure sufficient to break the rupture
                                              disc (i.e. the pressure at which the disc would
                                              break in response to hydraulic pressure alone)



2 See also i4i Ltd. P’ship v. Microsoft Corp., 598 F.3d 831, 850–51 (Fed. Cir. 2010) (citations
omitted) (“A party is liable for contributory infringement if that party sells, or offers to sell, a
material or apparatus for use in practicing a patented process. That ‘material or apparatus’ must be
a material part of the invention, have no substantial noninfringing uses, and be known (by the
party) to be especially made or especially adapted for use in an infringement of such patent.”).
                                                 7
       TCO does not address the lack of an actual dispute as to this term’s scope, nor that the

Court considered this term in a larger phrase and did not construe it. See Dkt. 67 at 14. The

specification unambiguously defines this term as “the pressure at which hydraulic pressure alone

causes rupture of the disc.” Dkt. 67-2 at 3:1–3 (emphasis added). TCO does not contest that

definition, so there is no basis to construe this term.

       TCO claims it wants the Court to construe the term consistently with its specification

definition but only if the Court replaces “rupture” with “break” because the specification allegedly

distinguishes these terms. Dkt. 69 at 19–20. TCO is wrong: the specification does not distinguish

these terms. In fact, it defines “rupture burst pressure” as “the pressure at which the disc would

break in response to hydraulic pressure alone.” Dkt. 67-2 at 9:65–67 (emphasis added). Further,

even if the specification distinguished the two terms (which it does not), TCO provides no basis to

change “rupture,” found in the claims and the Court’s Nine litigation constructions, to “break.”

Introducing a different word into the claims for no legitimate reason would just confuse the jury.

G.      “region of the tubular member where the rupture disc is attached…is parallel to
       the internal diameter of the casing string” (claims 1, 22, 28, and 50)

 Court’s Construction                                TCO’s Construction
 Plain and ordinary meaning where the plain and Indefinite
 ordinary meaning is “in the region of the
 tubular member, the rupture disc is directly
 secured to and in sealing engagement with a
 cylindrical surface that is wider than and
 parallel to the inner surface of the casing string”

       Contrary to TCO’s brief, NCS does not propose a construction for this term; the Court has

already construed it. See Dkt. 67 § II.F, Terms Previously Construed by the Court. TCO rejects

the Court’s construction and asks it to find this term indefinite based on Nine’s Markman argument

that two features having no inherent direction cannot be parallel. Dkt. 69 at 20–21. The Court has

already rejected this argument, and TCO offers no new support. While TCO relies on a short


                                                  8
opinion from its expert on this issue, Dkt. 69-17 ¶¶ 58–62, its expert’s opinion is no different than

that of Nine’s expert (Nine Dkt. 42-1 ¶¶ 63–67). So as not to overburden the Court with redundant

briefing, if the Court wishes to consider TCO’s duplicative arguments, NCS refers the Court to its

Nine litigation counterarguments and declaration. See Pl.’s Claim Construction Reply Br. 3–7

(Nine Dkt. 48 at 4–8) (attached hereto as Exhibit B); Dkt. 67-3 ¶¶ 46–47.

       TCO’s only other argument is that when one substitutes the Court’s construction into the

claim “it is evident that the claim term is indefinite.” Dkt. 69 at 21. TCO does not explain why.

There is nothing confusing about the claim when adding the Court’s construction to it.

H.     “rupturing force” (claims 14-15, 22-25, 27, 29, and 56)

 Court’s Construction                             TCO’s Construction
 “a hydraulic pressure or impact force sufficient a hydraulic pressure sufficient to disengage the
 to rupture the rupture disc”                     securing mechanism (i.e., a disengaging
                                                  pressure)

       NCS does not propose a construction for this term; the Court already has construed it. TCO

rejects the Court’s construction and asks it to find the term indefinite based, again, upon Nine’s

already-rejected arguments. Dkt. 69 at 21–22. So as not to overburden the Court with redundant

briefing, if the Court wishes to consider TCO’s duplicative arguments, NCS refers the Court to its

Nine litigation counterarguments and declaration. See Ex. B at 8; Dkt. 67-3 ¶¶ 48–49.

I.     “the rupture disc is…configured to rupture when exposed to a rupturing force
       greater than the rupture burst pressure” (claims 1, 22, 29, and 56)

 Court’s Construction                                  TCO’s Construction
 the rupture disc can rupture when exposed to          the rupture disc can rupture when exposed to
 a rupturing hydraulic pressure greater than the       a rupturing hydraulic pressure equal to or
 rupture burst pressure                                greater than the rupture burst pressure

       TCO does not dispute that neither the claim language nor the specification describes the

rupturing force as being “equal to” the rupture burst pressure. TCO argues that the Court’s

construction is inconsistent with specification part that describes the multi-step process where the


                                                   9
disc is exposed to a hydraulic pressure so that the disc disengages and then moves in the downhole

direction to rupture on an impact surface. See Dkt. 69 at 22–23. That specification part is irrelevant

to this term because this term has nothing to do with the disc’s disengagement or its subsequent

rupture. It simply describes the disc configuration, standing alone. The disc is designed, e.g.,

based on its material and shape, to rupture when exposed to a certain hydraulic pressure above its

rupture burst pressure. The term “equal to” is made up.

J.      “specific gravity of the well fluid” (claims 24 and 52)

 Court’s Construction                                TCO’s Construction
 Plain and ordinary meaning                          Indefinite

        Yet again, contrary to what TCO says, NCS does not propose a construction for this term,

as the Court has already given this term its plain and ordinary meaning. Relying on its expert,

TCO argues that the term is indefinite because temperature and pressure vary with well depth.

Dkt. 69 at 23. The Court, however, already rejected this argument when Nine and its expert made

it. So as not to overburden the Court with redundant briefing, if the Court wishes to consider

TCO’s duplicative arguments, NCS refers the Court to its Nine litigation counterarguments and

declaration. See Ex. B at 9; Dkt. 67-3 ¶ 50.

        Finally, TCO argues the term is indefinite because the specific gravity of a gas is not

comparable to that of a liquid, as they use different reference values. Dkt. 69 at 23. Despite using

different reference values, a POSA understands that either reference value can be adjusted to make

the comparison. Ex. A ¶ 3. Indefiniteness turns on whether a POSA can understand the claim in

light of the specification, and that is clearly the case here. Specific gravities are density ratios. See

id. A POSA understands that the fluid-filled chamber must be less dense than the surrounding

well-bore fluid, so that it floats. See Ex. B at 9. Moreover, a POSA knows that a gas will be less

dense than wellbore fluid. There is nothing ambiguous about the claim’s scope.


                                                   10
 Dated: May 7, 2021                              Respectfully submitted,

                                                 BLANK ROME LLP

                                                 /s/ Domingo M. LLagostera
                                                 Domingo M. LLagostera
                                                 (Attorney-in-charge)
                                                 State Bar No. 24070157
                                                 Tel.: (713) 632-8682
                                                 Fax: (713) 228-6605
                                                 DLLagostera@BlankRome.com
                                                 Russell T. Wong
                                                 State Bar No. 21884235
                                                 RWong@BlankRome.com
                                                 Tel.: (713) 632-8634
                                                 Fax: (713) 228-6605
                                                 717 Texas Avenue, Suite 1400
                                                 Houston, TX 77002

                                                 S. Gregory Herrman (admitted pro hac vice)
                                                 DC Bar No. 983114
                                                 GHerrman@BlankRome.com
                                                 Tel.: (202) 420-4793
                                                 Fax: (202) 420-2201
                                                 Megan R. Wood (admitted pro hac vice)
                                                 DC Bar No. 1024203
                                                 MWood@BlankRome.com
                                                 Tel.: (202) 420-2753
                                                 Fax: (202) 420-2201
                                                 1825 Eye Street NW
                                                 Washington, D.C. 20006

                                                 ATTORNEYS FOR PLAINTIFFS
                                                 NCS MULTISTAGE INC. AND
                                                 NCS MULTISTAGE, LLC


                               CERTIFICATE OF SERVICE

       The undersigned certifies that all counsel of record were electronically served with a copy

of the foregoing on May 7, 2021, via the Court’s CM/ECF system.

                                                 /s/ Domingo M.LLagostera
                                                 Domingo M. LLagostera



                                               11
